RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nishio et al. (JP2009-296055) in view of Nagai et al. (U.S. App. Pub. No. 20170252465).
Regarding claim 17, Nishio et al. teaches Nishio et al. teaches an ultrasonic probe (Abstract) comprising an acoustic matching layer containing a resin material and metallic particles such as tungsten, tantalum, copper, aluminum, silver and platinum. (par. [0036]-[0037]). Nishio et al. teaches that the binder material preferably includes an epoxy resin including bisphenol A that is cured with a polyamine material. (par. [0036] and [0043]).
Nishio et al. does not teach that the particles are surface treated with a silane material.
Nagai et al. teaches a composition for an acoustic wave probe containing a silicone resin and inorganic compound particles. (Abstract). Nagai et al. teaches modifying the surface of the particles with a silane coupling agent which improves the hardness and mechanical strength of the resin material by improving the affinity between the particles and the resin material. (par. [0129]-[0130]).
It would have been obvious to one of ordinary skill in the art to treat the inorganic particles of Nishio et al. with a silane coupling agent.
One of ordinary skill in the art would have found it obvious to treat the inorganic particles of Nishio et al. with a silane coupling agent in order to improve the affinity between the particles and the binder material to create a composite that has improved mechanical properties.

Claims 1 and 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nishio et al. (JP2009-296055) in view of Nagai et al. (U.S. App. Pub. No. 20170252465) and Akiyama et al. (U.S. App. Pub. No. 2013/0081471).
Regarding claims 1, 10, 12, 14 and 16, Nishio et al. teaches an ultrasonic probe (Abstract) comprising an acoustic matching layer containing a resin material and metallic particles such as tungsten, tantalum, copper, aluminum, silver and platinum. (par. [0036]). Nishio et al. teaches embodiments wherein the size of metallic particles is about 3 or 5 microns. (par. [0055]).
Nishio et al. does not teach that the particles are surface treated with a silane material.
Nagai et al. teaches a composition for an acoustic wave probe containing a silicone resin and inorganic compound particles. (Abstract). Nagai et al. teaches modifying the surface of the particles with a silane coupling agent which improves the hardness and mechanical strength of the resin material by improving the affinity between the particles and the resin material. (par. [0129]-[0130]).
It would have been obvious to one of ordinary skill in the art to treat the inorganic particles of Nishio et al. with a silane coupling agent.
One of ordinary skill in the art would have found it obvious to treat the inorganic particles of Nishio et al. with a silane coupling agent in order to improve the affinity between the particles and the binder material to create a composite that has improved mechanical properties.
Nishio et al. does not specifically teach that the metallic powders consist of iron, titanium or nickel.
Akiyama et al. teaches an electromechanical transducer device (i.e. an acoustic probe) (Abstract, par. [0002]) which comprises a first and second acoustic matching layer comprising preferably an epoxy resin and optionally high-density particles to adjust the acoustic impedance of the layer. (par. [0033]-[0038]). The high-density metal particles may include metallic particles of iron which may used in the place of other materials such as tungsten, aluminum, copper and compounds thereof. (par. [0035] and [0037]).
It would have been obvious to one of ordinary skill in art to select iron as the metallic material for the particles in Nishio et al. in view of the disclosure of Akiyama et al.
One of ordinary skill in the art would have found it obvious to select iron in view of the teachings of Akiyama et al.et al. that iron particles may be used in an acoustic matching layer and that they can replace or be interchangeably used with materials such as tungsten or aluminum as is disclosed in Nishio et al. The since the selection of a known material based on its suitability for its intended purpose is prima facie obvious. MPEP 2144.07.

Regarding claims 5-7, 8-9, 11, 13 and 15, Nishio et al. teaches that the binder material preferably includes an epoxy resin including bisphenol A that is cured with a polyamine material. (par. [0036] and [0043]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nishio et al. (JP2009-296055) in view of Nagai et al. (U.S. App. Pub. No. 2017/0252465) and Akiyama et al. (U.S. App. Pub. No. 2013/0081471), further in view of Lee et al. (U.S. App. Pub. No. 2016/0199031)
Nishio, Nagai and Ono et al. are relied upon as described in the rejection of claim 1, above.
Nishio et al. does not teach that the resin material is selected from materials claimed in claim 4. Nishio et al. teaches that the binder material should be preferably selected to match the impedence and can include epoxy, polyolefin, silicone, polyvinyl butyral, polyimide and polyester. (par. [0036]).
Lee et al. teaches a composition for a matching member used in an ultrasound probe which has a structure of particles included in a binder material. (Abstract). The binder material should be selected for matching the acoustic impedence and includes polyvinyl butyral, acrylate, polyester, polyamide, polyvinyl formal, phenoxy, polystyrene, polycarbonate, polyvinyl acetate, polyurethane, epoxy and mixtures thereof. (par. [0084]).
It would have been obvious to one of ordinary skill in the art to use binder materials selected from polymers disclosed in Lee et al. in the composition of Nishio et al.
One of ordinary skill in the art would have found it obvious to use polymers disclosed in Lee et al. based on the teachings of those polymers being suitably used for an acoustic matching binder material based on their ability to match acoustic impedence of the ultrasound wave generated by the ultrasound probe. The selection of a known material based on its suitability for its intended purpose is prima facie obvious. MPEP 2144.07

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishio et al. (JP2009-296055) in view of Akiyama et al. (U.S. App. Pub. No. 2013/0081471) and Nakano et al. (U.S. App. Pub. No. 2014/0130607).
Regarding claims 18-20, Nishio et al. teaches an ultrasonic probe (Abstract) comprising an acoustic matching layer containing a resin material and metallic particles such as tungsten, tantalum, copper, aluminum, silver and platinum (i.e. including Group 4 to 12 metals). (par. [0036]). Nishio et al. teaches embodiments wherein the size of metallic particles is about 3 or 5 microns. (par. [0055]).
Nishio et al. does not specifically teach that the metallic powders consist of iron, titanium or nickel.
Akiyama et al. teaches an electromechanical transducer device (i.e. an acoustic probe) (Abstract, par. [0002]) which comprises a first and second acoustic matching layer comprising preferably an epoxy resin and optionally high-density particles to adjust the acoustic impedance of the layer. (par. [0033]-[0038]). The high-density metal particles may include metallic particles of iron which may be used in the place of other materials such as tungsten, alumina, copper and compounds thereof. (par. [0035] and [0037]).
It would have been obvious to one of ordinary skill in art to select iron as the metallic material for the particles in Nishio et al. in view of the disclosure of Akiyama et al.
One of ordinary skill in the art would have found it obvious to select iron in view of the teachings of Akiyama et al.et al. that iron particles may be used in an acoustic matching layer and that they can replace or be interchangeably used with materials such as tungsten or aluminum as is disclosed in Nishio et al. The since the selection of a known material based on its suitability for its intended purpose is prima facie obvious. MPEP 2144.07.
Nishio et al. does not teach that the particles are surface treated with a phosphoric acid compound.
Nakano et al. teaches a method of manufacturing an acoustic matching member for an ultrasonic transmitter and receiver. (Abstract). Nakano et al. teaches that the matching member includes hollow particles and a resin material which fills the spaces between the particles. (par. [0018]). Nakano et al. further teaches that the surfaces of the particles are surface treated with a coupling agent to improve the affinity between the particles and the resin material which results in improved filling of the particles in the resin material (par. [0071]). The coupling agent may be a silane, titanate or phosphoric acid material. (par. [0072]). Nishio et al. teaches that the binder material preferably includes an epoxy resin including bisphenol A that is cured with a polyamine material. (par. [0036] and [0043]).
It would have been obvious to one of ordinary skill in the art to surface modify the particles of Nishio et al. with a phosphoric acid coupling agent.
One of ordinary skill in the art would have found it obvious to modify the surfaces of the particles with a phosphoric acid coupling agent in order to improve the affinity between the particles and the resin such that the filling of the particles in the resin is increased.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Saito (US App. Pub. No. 2009/0062655) in view of Forster (U.S. Pat. No. 3,427,264).
Saito teaches an ultrasonic probe comprising a plurality of acoustic matching layers. (Abstract). The acoustic matching layers comprise a matrix material (equivalent to the “binder” as presently claimed) in the form of a rubber elastic material (a resin, par. [0019]-[0021]) and in a specific embodiment (Layer 2b, Fig. 2) the material is rubber elastic material( par.[0140], [0162]) containing therein metal particles selected from the group of tungsten, silver, iron or nickel as well as metal oxide particles. (par. [0167]). Saito et al. teaches that the particles have average diameters of 1.2 micrometers (par. [0166]) which lies within the presently claimed range of 1 to 10 micrometers. Saito therefore teaches an acoustic matching layer comprising a resin binder and metal particles selected from nickel as required by claim 22, which is dependent on claim 1 and therefore contains all the limitations thereof.
Saito does teach that the metal particles are subjected to surface treatment with a silane coupling agent. 
Forster et al. teaches a metal filled plastic composition containing a styrene and elastomer polymer including butadiene-based polymers (i.e. rubbers). (Abstract, col. 3, lines 1-4 and col. 4, lines 40-60). The metal particles have diameters of 0.1 to 100 microns (Abstract) and may be made of nickel. (col. 5, lines 11-30). Forster teaches surface modifying the metal particles with silane coupling agent which allows for forming a better bond between the silane and the plastic matrix which thereby improves the mechanical properties thereof. (col. 6, lines 11-15: “maximum strength” and col. 6, lines 21-31).
It would have been obvious to one of ordinary skill in the art to surface modify the nickel particles disclosed in Saito with a silane coupling agent according to the teachings of Forster.
One of ordinary skill in the art would have found it obvious to one of ordinary skill in the art to modify the surface of the nickel particles in Saito with a silane coupling agent in order to improve the affinity between the particles and the binder matrix of the acoustic matching layer. One of ordinary skill in the art would have a high expectation of success in improving the mechanical properties of the acoustic matching layer in Saito based on the teachings of Forster in view of the fact that both matrix materials are elastomeric rubber materials and due to the ability to select the functional groups of the silane which bond with the matrix resin functionalities (Forster, col. 6, lines 32-60).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Saito (US App. Pub. No. 2009/0062655) in view of Forster (U.S. Pat. No. 3,427,264), further in view of Ono et al. (JP 2015-082764) (machine translation provided in office action dated 01/18/2022).
Saito and Forster et al. are relied upon as described in the rejection of claim 22, above.
Saito does not specifically teach the content of matrix resin material relative to the metal or metal oxide particles. 
Ono et al. teaches an acoustic matching layer and a method of making thereof including forming a resin composition containing carbon and high-density metal/ceramic particles having average particle sizes between 0.4 to 100 microns. (Abstract, pages 1-2). Ono et al. teaches that the content of the particles in the resin can be varied as shown in Examples 1-5 in page 2 and can be in be such that the content of resin to the high-density particles is 20 parts by mass. (Example 3, 20/(20+80)). The content of the ratio of resin to high density particles is disclose to affect the acoustic impedance of the matching layer which is critical to making a workable material for the intended use disclosed in both Saito and Forster. (page 3).
It would have been obvious to one of ordinary skill in the art to optimize the relative amount of binder to metal/metal oxide particles in Saito based on the teachings of Ono et al.
One of ordinary skill in the art would have found it obvious to optimize the relative amounts of resin and particles in order to provide the desired acoustic impedance to the acoustic matching layer in Saito. In particular, it would have been a matter of routing optimization to adjust the content of the components, by considering the size and density of the particles used, which is recognized in the prior art as being result effective in adjusting the overall impedance properties of the resin material based on the teachings of Ono et al. (page 3). "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." MPEP 2144.05 (II).

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Chaggares et al. (U.S. App. Pub. No. 2007/0205697) in view of Omori et al. (JP 2005-042025)
Regarding claim 24, Chaggares et al. teaches an ultrasonic transducer comprising a matching layer having a matrix material (equivalent to the “binder” as presently claimed) and a plurality of micron-sized and nanosized particles. (Abstract). The matrix material includes polymer resins (par. [0061]) and the particles include high density metallic materials such as tungsten, gold, platinum or mixtures thereof. (par. [0060]).
Chaggares et al. does not teach that the metal particles are surface modified with a phosphoric acid compound.
Omori et al. teaches a molded resin product contained transition metal powders. (page 3, Tech-Problem). Examples of metal powders include iron, cobalt, nickel, chromium, vanadium, tungsten and copper. (page 5, 3rd full paragraph). Omori et al. teaches surface modifying the metal powders with a phosphoric acid compound (page 12, first full paragraph) which permits improving the resistance of the metals to weathering (i.e. oxidation) and improves the adhesion of the powders with the resin binder. (page 12, 2nd full paragraph).
It would have been obvious to one of ordinary skill in the art to surface modify the metal powders disclosed in Chaggares et al. with a phosphoric acid material.
One of ordinary skill in the art would have found it obvious to surface modify the metallic powders of Chaggares et al. with a phosphoric acid compound for the purpose of improving the weathering resistance of the metals, particularly in the presence of potentially oxidizing chemical compounds during blending with the polymer material, as well as improving the affinity of the powders with the polymer matrix material, thereby improving the overall filling and mechanical properties of the acoustic matching layer.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 09/09/2022 regarding the 35 U.S.C. §103 rejections made of record in the office action mailed on 06/09/2022 have been carefully considered but are deemed unpersuasive.
With respect to the rejection of claim 17 over Nishio in view of Nagai, Applicant argues Nishio requires the presence of tungsten particles and a bisphenol type epoxy resin and as such, the combination of Nishio and Nagai would render the composition of Nishio unsatisfactory for its intended purpose. (Applicant’s arguments filed 09/09/2022, pages 7-8).
The last line of par. [0036] of Nishio emphasizes a particular embodiment comprising tungsten and epoxy resin which amounts to a disclosure of a particular embodiment. Preferred embodiments do not constitute a teaching away from nonpreferred embodiments. MPEP 2123 II. Nishio discloses several alternative polymers and metals for the particles which would be suitable for achieving a workable product in par. [0036] and [0037] and therefore the Examiner does not agree with Applicant’s assertion of that Nishio requires a particular combination of these materials.
Applicant further argues that because Nagai teaches surface modification of metal oxide particles, as opposed to metal particles as taught in Nishio, that the surface modification of the particles of Nishio as set forth in the rejection above would not work due to the lack of hydroxyl groups on the surface of the metal particles. (Applicant’s arguments filed 09/09/2022, page 9).
This is not persuasive because the metal particles such as aluminum  This is evidenced by Silane Coupling Agents reference by ShinEtsu, available at https://www.shinetsusilicone-global.com/catalog/pdf/SilaneCouplingAgents_e.pdf. As can be seen in page 9, metallic materials such as aluminum and iron may suitably be reacted with silane coupling agents due to the presence of hydroxyl groups on the surface thereof. In addition, one of ordinary skill in the art would recognize that the content of hydroxyl groups increases when the metal is placed in aqueous solution for surface modification with the silane.
With respect to the rejection of the claims over Nishio, Nagai, Akiyama and Lee, the Applicant’s arguments regarding the use of tungsten in combination of an epoxy resin in Nishio and the inability to surface modify the particles disclosed therein with a silane compound are not found persuasive for the same reasons as above.
Applicant further argues that the particles disclosed in Nagai having diameters of less than 25 nm and would therefore not be combinable with Nishio based on the fact that the particles in Nagai have diameters of 3 to 5 microns. (Applicant’s arguments filed 09/09/2022, page 11).
The Examiner disagrees. The fact that the particles of Nishio are significantly smaller than those disclosed in Nagai does not teach away from the fact that modification of metallic particles used in resin materials with a silane coupling agent would be beneficial from the standpoint of improving the affinity of the particles into the resin. One of ordinary skill in the art would have been keen to improve affinity of the particles in Nishio in order to improve the filling property, mechanical properties and generally make a more homogenous acoustic layer composite due to the presence of the silane coupling agents.
With respect to the rejection of claims 18-20, the Applicant’s arguments regarding the use of tungsten in combination of an epoxy resin in Nishio and the inability to surface modify the particles disclosed therein with a silane compound are not found persuasive for the same reasons as above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763. The examiner can normally be reached M-F: 8 am to 4 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        12/07/2022